DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 52 – 55, 64, 65, 70, 76, 78, 79, and 86 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perkovic et al. US 2002/0088807.
Regarding claims 52 and 79, Perkovic discloses a capsule (portion package 2) capable of preparing a predetermined quantity of beverage suitable for consumption using an extractable product (coffee) which capsule comprises a circumferential wall (7), a bottom (8) closing the circumferential wall at a first end, and a lid (10) closing the circumferential wall at a second end opposite the bottom (8) (fig. 4).  The wall (7), bottom (8), and lid (10) enclose an inner space comprising the extractable product (coffee), wherein the bottom has an entrance area capable of supplying there through a 
Regarding claim 53, Perkovic discloses the entrance area of the capsule has an entrance filter (bottom 8) capable of supplying, i.e. passing therethrough, the fluid to the extractable product (paragraph [0020] and fig. 4).
Regarding claim 54, Perkovic discloses the entrance filter is formed by a flexible porous sheet (plastic non-woven material) (paragraph [0006]),
Regarding claim 55, note that because claim 54 presents three different options and Perkovic discloses the entrance filter is formed by a flexible porous sheet it is not required that Perkovic meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 64, Perkovic discloses the capsule would be filled, that is the entire inner space would be occupied by the extractable product (coffee) (paragraph [0024].
Regarding claim 65, Perkovic discloses the bottom is integral with the circumferential wall (produced as one piece) (paragraph [0020]).
Regarding claim 70, Perkovic discloses the bottom and the lid extend to the circumferential first wall (fig. 4).
Regarding claim 76, Perkovic discloses the circumferential wall is substantially rigid (the side wall area is stabilized) (paragraph [0008]).
Regarding claim 78, Perkovic discloses the circumferential wall to be frustoconical (fig. 4).
Regarding claim 86, in order to function as a filter the pores of the exit filter would necessarily have to be dimensioned such that a dimension of the pores would be sufficiently small to retain the extractable product inside said capsule.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perkovic et al. US 2002/0088807 in view of Nordskog US 4,867,993.
Claim 73 differs from Perkovic in the capsule further comprising a lid seal at least partially removably connected to the lid for sealing the porous sheet prior to use.
Nordskog discloses a capsule (chamber 10/10a) for preparing a predetermined quantity of beverage suitable for consumption using an extractable product (coffee) 
Nordskog is providing a capsule with a lid seal at least partially removably connected to the capsule prior to use for the art recognized as well as applicant’s intended function of retaining the contained extractable product in optimum condition for beverage preparation.  To therefore modify Perkovic and provide the capsule with a lid seal at least partially removably connected to the capsule prior to use as taught by Nordskog would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 74, since the capsule of Perkovic in view of Nordskog has a broad outwardly extending rim (‘807, flange 14) (fig. 4) (‘993, 38) (fig. 1 and 4) it is seen that the lid seal would be capable of being partially released from the lid under the effect of fluid pressure in the inner space at a position adjacent a circumferential edge of the lid while remaining attached to the lid at at least one position.
Response to Arguments
Applicant’s urgings with respect to the claims have been fully and carefully considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        06 November 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792